     Case 2:19-cv-03953-DSF-FFM Document 53 Filed 02/09/20 Page 1 of 2 Page ID #:287




1     SCHLICHTER & SHONACK, LLP
      WILLIAM A. PERCY (CA SBN 297325)
2     2381 Rosecrans Avenue, Suite 326
3     El Segundo, CA 90245
      Telephone: (310) 643-0111
4
      Fax: (310) 643-1638
5
6     Attorneys for Plaintiff Terry Fabricant and
      the Proposed Class
7
8
                            UNITED STATES DISTRICT COURT
9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
      TERRY FABRICANT, individually
12    and on behalf of all others similarly         Case No. 2:19-cv-03953-DSF-FFM
13    situated,
                                                    PLAINTIFF TERRY
14                    Plaintiff,                    FABRICANT’S NOTICE OF
15                                                  SETTLEMENT OF ENTIRE CASE
            v.
16
17    SIGNAPAY, LTD. and PAYLO
      RATE, LLC D/B/A
18
      PAYLORATE.COM
19
20
21          TO THIS HONORABLE COURT, ALL PARTIES AND THEIR
22
      ATTORNEYS OF RECORD HEREIN:
23
24          PLEASE TAKE NOTICE THAT, plaintiff Terry Fabricant, by and through
25    his attorneys of record, respectfully notifies this Honorable Court that this case has
26
      settled. Plaintiff requests that this Honorable Court vacate all pending hearing
27
28
                                              -i-
                        NOTICE OF SETTLEMENT OF ENTIRE CASE
                          Fabricant v. Signapay, Ltd., et. al.
     Case 2:19-cv-03953-DSF-FFM Document 53 Filed 02/09/20 Page 2 of 2 Page ID #:288




1     dates and allow sixty (60) days to dismiss the case. This Court shall retain
2     jurisdiction over this matter until fully resolved.
3
4
5     Dated: February 9, 2020                        Respectfully Submitted,
6
                                                     SCHLICHTER & SHONACK, LLP
7
8                                                         /s/ - William A. Percy
                                                     By: WILLIAM A. PERCY
9                                                    Attorneys for Plaintiff Terry
10                                                   Fabricant and the Proposed Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            - ii -
                         NOTICE OF SETTLEMENT OF ENTIRE CASE
                           Fabricant v. Signapay, Ltd., et. al.
